Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically in accordance with detecting that a new node joins a network including a plurality of nodes, mapping a new node to a virtual ring associated with a network including a plurality of nodes, the plurality of nodes being mapped to different locations on the virtual ring, determining a decision region of the virtual ring, the decision region comprising the new node and at least one of the plurality of nodes, adjusting one or more nodes of the plurality of nodes of the virtual ring originally in the decision region to locations on the virtual ring outside the decision region, then jointly reviewing, by the nodes in the decision region, a proposal from one of the nodes in the decision region, to decide whether or not to approve the proposal, obtaining previous indicators indicating locations on the virtual ring of the adjusted nodes, and providing the previous indicators to the new node in order for the new node to reject proposals of the adjusted nodes using the previous indicators as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2005/0036482 A1) and (US 2020/0204373 A1).

For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472